Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/469,916 filed on 06/14/2019.   Claims 1-14 are pending in the application.

Drawings
2.  The subject matter of this application admits of illustration by drawings to facilitate understanding of the invention.  Applicant is required to furnish the drawings under 37 CFR 1.81(c).  No new matter may be introduced in the required drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.  Claim 1 recites the limitation "the electrolyte" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
4.  Claim 11 recites the limitation "the electrolyte" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "said conduit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
6.  Claim 13 recites the limitation "the card" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7.  Claim/s dependent from subject referenced claim/s inherit the same rejection under this code section.

Claim Objections
8.  Claims 2-10 are objected to because of the following informalities:  in line 1 replace “Process” with –The process--.  Appropriate correction is required.
9.  Claims 12-14 are objected to because of the following informalities:  in line 1 replace “Portable” with –The portable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

11.  Claims 2-5, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Sakurai et al. (Pub. No.: CN 1139363 A) in view of Przybyla et al. (U.S. Patent 4,118,544).
12.  As to claims 1 and 11 Sakurai discloses: 
Claim 1 A process for manufacturing a portable electronic chip object (a printed circuit board/PCB 12 – page 5, ¶ 2; Figs. 2, 4, 7) comprising a body(a main body/host box 4 – Abstract; page 5, ¶¶ 1-2, 4; Figs. 2, 4-5, 7) and a metal-air battery integrated in the body (an air battery/cell 11 - Abstract; page 5, ¶¶ 2, 4; Figs.2, 4), said process comprising a step of forming at least one air supply duct (a vent path 21 is made when host box 4 is shaped simultaneously – page 5, ¶¶ 4-5; page 6, ¶¶ 1-8; Figs. 4-5, 7-13) extending from a protective membrane (a breather filter 22 - page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 8-10; 13) to an air source, contained in said duct and completely closes said duct along its path, at least in places along its path (page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 8-10; 13).
With respect to claim 1 Sakurai does not explicitly describe that the battery comprises an electrolyte layer and an air-permeable porous protective membrane covering the electrolyte.
As to claim 1 Przybyla in combination with Sakurai discloses the battery/cell (Abstract; Fig.1) that comprises an electrolyte layer (an electrolyte carrying separator 16 - col.1, ll.5-17; col.3, ll.3-10; col.4, ll.48-67; col.5, ll.1-12; Fig.1) and an air-permeable porous protective membrane covering the electrolyte (as shown in layer 28 of polytetrafluoroethylene or other microporous material is disposed to cover the electrolyte carrying separator/layer 16 - col.4, ll.55-67; col.5, ll.1-2; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Przybyla’s teaching regarding the battery that comprises an electrolyte layer and an air-permeable porous protective membrane covering the electrolyte to modify Sakurai’s invention by providing low rate, special purpose metal-air alkaline electrolyte cells using ordinary components which might otherwise be used for high rate cells, merely by altering or adding one or more additional manufacturing steps during the assembly of such a cell to obtain the desired low rate cell having restricted gas flow communication to the cathode thereof (col.3, ll.3-10).
13.  Claim 11 describes similar features as claim 1, and will have the same
reasoning for rejection under 35 U.S.C. 103 as set forth above.
14.  As to claims 2, 4, 7-8, 12 and 14 Sakurai in combination with Przybyla recites:
Claim 2   Process further comprising a step of forming in said body a cavity opening into the surface of the body and a step of placing a chip module in the cavity, said battery being placed under the module and said conduit being arranged in a space between a wall of the cavity and a peripheral surface of the module (Figs.2,4-5, 7);
Claim 4 Process, wherein said conduit extends through the module (Figs.2,4-5, 7);
Claim 7 Process, wherein the conduit is in the form of a cylinder, ring, plate, or capillaries (page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 8-10; 13)
Claim 8 Process, wherein the porous or oxygen-permeable material comprises an end or zone placed against the membrane of the battery (page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 8-10; 13);
Claim 12 Portable object (8), wherein the porous or oxygen-permeable material is hydrophobic or waterproof (page 4, ¶¶ 7-8; page 6, ¶¶ 2-5);
Claim 14 Portable object further comprises a sealing film or a plug at the mouth of the conduit (page 6, ¶ 4; page 7, ¶ 2; page 7, ¶¶ 7-8).
15.  As to claims 3, 5 and 9 Przybyla in combination with Sakurai describes:
Claim 3 Process, wherein said module comprises an porous support film permeable to air or permeable to oxygen and/or metallizations with perforations or recesses (col.4, ll.55-67; col.5, ll.1-2; col.6, ll.15-24);
Claim 5 Process, wherein said conduit comprises a layer of porous oxygen-permeable material extending parallel to one of the main surfaces of the body (col.4, ll.55-67; col.5, ll.1-2; Fig.1);
Claim 9 Process, wherein the porous or oxygen-permeable material is selected from a waterproof and breathable fabric based on poly tetrafluoroethylene or polymer paper, a fabric having undergone a treatment but remaining porous and permeable to air (col.4, ll.66-67; col.5, ll.1-2).
16.  Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Sakurai in view of Przybyla and further in view of Curlier et al. (U.S. Pub. No.: 20040197613). 

As to claims 6 and 10 Curlier in combination with Sakurai and Przybyla teaches:
Claim 6 Process, wherein the conduit comprises a layer of porous or oxygen-permeable material extending perpendicular to a major surface of the body (¶ 64; Fig.4a);
Claim 10 Process, wherein the porous or oxygen-permeable material is selected from a mixture of glass fiber and poly tetrafluoroethylene, zeolite, a mixture of TiO2 nano fibres, elements consisting of Y2O3-stabilized ZrO2 or CaO, porous silicon, dimethylsilicone or other silicone type layer (¶¶ 107-116).  
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Curlier’s teaching regarding the process, wherein the conduit comprises a layer of porous or oxygen-permeable material extending perpendicular to a major surface of the body to modify Sakurai’s and Przybyla’s inventions by controlling the porosity percentage and the pore dimensions, which are thus able to constitute a very effective barrier to the water molecules included in the membrane (¶ 15).
17.  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Sakurai in view of Przybyla and further in view of Korean publication (KR 200477437 Y1). 
With respect to claim 13 Sakurai and Przybyla do not explicitly describe the portable object, wherein the porous or oxygen-permeable material is in the form of a layer extending substantially over the entire surface of the card inside or on the surface.
claim 13 KR 200477437 Y1 in combination with Sakurai and Przybyla recites the portable object (Abstract; Fig.10), wherein the porous or oxygen-permeable material is in the form of a layer extending substantially over the entire surface of the card inside or on the surface (page 2, ¶ 8; page 5, ¶ 2; page 7, ¶ 3; Figs.4, 10). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ KR 200477437 Y1’s teaching regarding the portable object, wherein the porous or oxygen-permeable material is in the form of a layer extending substantially over the entire surface of the card inside or on the surface to modify Sakurai’s and Przybyla’s inventions by providing user friendly smart transportation card that is a sort of electronic money, which is usually used when paying for tolls of public transportation or toll roads (page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851